Citation Nr: 1333148	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  04-13 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating for the service-connected chronic obstructive pulmonary disease (COPD) (previously characterized as bronchitis), evaluated as 10 percent disabling prior to June 6, 2012, and 30 percent disabling beginning on that date. 

2. Entitlement to an increased rating for the service-connected sinusitis with allergic rhinitis, currently evaluated as 10 percent disabling. 

3. Entitlement to an increased rating for the service-connected radiculopathy of the right lower extremity, evaluated as 10 percent disabling prior to June 6, 2012, and 20 percent disabling beginning on that date.

(The issue of a waiver of recovery of overpayment of disability compensation in the amount of $1, 970.66, to include the propriety of the creation of the overpayment, is the subject of a separate decision).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974, and March 1978 to April 1980. 

The case initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the RO that denied a higher rating for the service-connected COPD (then characterized as bronchitis).

In April 2009, the Board remanded the claim for increase for further development.

In a March 2010 rating decision, the RO denied the Veteran's claims for increased ratings for the service-connected radiculopathy of the right lower extremity and sinusitis with rhinitis.

In April 2011, the Board remanded the case for additional development.  

In October 2012, the RO increased rating for the service-connected COPD to 30 percent, effective on June 6, 2012 and increased the rating for the service-connected radiculopathy of the right lower extremity to 20 percent, also effective on June 6, 2012.  

The RO also granted a total rating based on individual unemployability by reason of service-connected disability.  

As these ratings are less than the maximum benefit available, the issues remain on appeal. AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran's claims have been recharacterized as shown on the title page, to depict the staged ratings assigned to his disabilities.

Also in the October 2012 rating decision, the RO recharacterized the Veteran's service-connected bronchitis as COPD. This change is also reflected on the first page of this document.

In July 2013 the Board remanded the claim for additional development which has not been completed.  

The Board has considered documentation included in the Virtual VA.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Disappointingly, a further remand is required in this case.  In July 2013, the Board remanded the claims for further development of the record and subsequent readjudication.  The claim was sent to AMC, to the RO and was then sent back to the Board with the requested action being taken.  

There is no indication in either the electronic (Virtual VA and/or VBMS) or paper record that the RO took any action, or decided that no action was needed, or even considered the Board's instructions.  The Board is required to remand the claim again.  Stegall v. West, 11 Vet. App. 268 (1998).

Thus, the previous instructions are again included hereinbelow for consideration of the agency of original jurisdiction. 

The record shows the Veteran was incarcerated from 2006 to 2011.  He contends that he received medical treatment for his disabilities while in prison. He recently submitted, on his own behalf, several pages of prison treatment records from 2011 referable to the disabilities on appeal.  He sent a copy of a September 2011 document showing complaints of symptoms and requesting for medical attention that he had submitted to the Correctional Center.  

The RO has not requested prison treatment records since the Veteran's 2011 release from incarceration. Prior to appellate handling, the RO must request all updated records from the Virginia Department of Corrections.  

It appears the Veteran was housed at different facilities within the Virginia Department of Corrections system in 2011, including St. Brides and Deep Meadow. 38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."

On remand, the RO should also ensure that all other prison treatment records have been obtained. During the appeal the Veteran submitted older medical records from various other correctional facilities, it is unclear whether these records are complete. The record shows that, throughout his period of incarceration, the Veteran was housed at correctional centers in Virginia Beach, Mecklenburg, Greenville, and Baskerville.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran and request that he provide any authorization forms necessary to obtain 2011 treatment records from the State of Virginia Department of Corrections. Thereafter, the RO should attempt to obtain copies of all identified records.  Please note that during 2011, it appears the Veteran was housed at the St. Brides Correctional Center and Deep Meadow Correctional Center.

The RO should also ensure that all prison treatment records from the Veteran's incarceration prior to 2011 have been obtained.  

All responses received should be memorialized in the Veteran's claims file.

If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2012) must be achieved.

2. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence on file. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

